Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1, 9 and 17 are objected to because of the following informalities:  
Claims 1, 9 and 17 recite “a two-way link and an one-way link sharing”, which should be “a two-way link and a one-way link sharing”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-4 and 11-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3 and 11 recite the limitation "the uplink criterion".  There is insufficient antecedent basis for this limitation in the claim. As a result of the improper antecedent basis, claims which depend on the antecedent basis, 4 and 12, are also indefinite. The examiner is interpreting the claims to be dependent on claims 2 and 10 respectively to provide the proper antecedent basis.
	
		
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 7-11, 15, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Desai (US5515283A1), and further in view of Yamagishi (US20130076766A1).
Regarding claim 1, Desai teaches;
A system (taught as a vehicle navigation system, Fig 1 element 10) for identifying one or more ramp links associated with a road in a region (taught as identifying access ramps from road segments, abstract), the system comprising: 
a memory configured to store computer executable instructions (taught as a memory, Fig 1 element 28, column 3 lines 59-61); and 
one or more processors configured to execute the instructions to (taught as a CPU, Fig 1 element 24, column 3 lines 57-59): 
obtain map data of the region (taught as using data stored in the map data base, column 4 lines 14-15), wherein the map data comprises link data of a plurality of links in the region (taught as the map data including road segments, column 4 lines 6-10); 
determine a plurality of ramp link pairs [interpreted to be multiple road segments], corresponding to the road, from among the plurality of links (taught as examining the road segment list and constructing ramp data, column 7 lines 15-22, for example, segments 80 and 82 in Fig 4), based on the map data of the region (taught as the highway segment list, column 7 line 15, which is compiled from map data, column 4 lines 36-39), 
wherein each ramp link pair of the plurality of ramp link pairs comprises a two-way link and an one-way link sharing a common link start (taught as a two-way street entering a highway, column 7 line 59- column 8 line 4), and 
wherein an angle between an upstream vector of each link of said each ramp link pair satisfies a threshold value (taught as an angle threshold between road segments in the exploration of map segments, column 6 lines 23-29, and exemplified in Fig 4);
generate ramp link data (taught as creating an access ramp database, column 4 lines 22-25) of the one or more ramp links associated with the road, based on the plurality of ramp link pairs (taught as identifying, based on direction and position, access ramps from the segments, column 7 lines 15-20).
However, Desai does not explicitly teach;
update the map data of the region in near real-time, based on the generated ramp link data of the road.
Yamagishi teaches; update the map data of the region in near real-time, based on the generated ramp link data of the road (taught as distributing information on differences in map data items in real time, paragraph 0093).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to update the map data as taught by Yamagishi in the system taught by Desai in order to improve the map database. Yamagishi teaches that, as road situations vary daily, map data generated in the past may differ from actual road situations (paragraph 0006), so updating the map with the most up to date information is important for navigation. 

Regarding claim 2, Desai as modified by Yamagishi teaches;
The system of claim 1 (see claim 1 rejection). Desai further teaches; the one or more processors are further configured to filter the plurality of ramp link pairs based on a heading criterion (taught as sorting [pairing or associating] road segments according to the highway and direction, Fig 2 step 52, column 5 lines 47-49), or an uplink criterion (taught as filtering out highway segments [where highway segments are different from ramp entrance/exit segments], such as by using speed limit thresholds, column 4 lines 43-44).

Regarding claim 3, Desai as modified by Yamagishi teaches;
The system of claim 1 (interpreted to be claim 2, see claim 2 rejection). Desai further teaches; wherein the uplink criterion includes that each link of said each ramp link pair shares only one common uplink (taught as identifying and sorting segments with connections and headings by identifying them as entrance ramp segments, column 5 lines 11-14, or exit ramp segments, column 5 lines 31-34; this implicitly indicates that the designated ramps have a single connection to the highway, as the only way for an exit ramp to reconnect to the highway would be classified separately as an entrance ramp and vice versa).

Regarding claim 7, Desai as modified by Yamagishi teaches;
The system of claim 1 (see claim 1 rejection). Desai further teaches; wherein the one or more processors are further configured to determine one or more attributes of each link of the plurality of ramp link pairs (taught as multiple road segments in the map data, column 4 lines 6-10, for example road segments 80 and 82 in Fig 4), wherein the one or more attributes of each link of the plurality of ramp link pairs comprise a map speed limit (taught as the map data of the road segments including road speed limits, column 4 line 13), a lane count (taught as the map data including road characteristics including dividers [which separates the road into lanes] and shape, column 4 lines 11-13), or a combination thereof (taught as the map data of the road segments including road speed limits and road characteristics including dividers [which separates the road into lanes] and shape, column 4 lines 11-13) of each of the two-way link and the one-way link (taught as the map data of the road segments further comprising characteristics, column 4 lines 6-13).

Regarding claims 9-11, 15, 17-19, it has been determined that no further limitations exist apart from those previously addressed in claims 1-3 and 7. Therefore, claims 9-12 are rejected under the same rationale as claims 1-3 respectively, and claims 15 is rejected under the same rationale as claims 7 respectively, claim 17-18 are rejected under the same rationale as claims 1-2, and claim 19 is rejected under the same rationale as claim 7 respectively.

Claims 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Desai (US5515283A1), as modified by Yamagishi (US20130076766A1) and further in view of Dorum (US20100082248A1).
Regarding claim 4, Desai as modified by Yamagishi teaches;
The system of claim 1 (see claim 1 rejection), wherein the link data further comprises bifurcating and merging data of each of the plurality of links (taught as sorting the road segments between highways and access ramps and which are connected to access ramps, Fig 2 step 50; a connection between links that are nor duplicates implies either a merge or a split;). However, Desai does not explicitly teach; and wherein to determine the plurality of ramp link pairs, the one or more processors are further configured to extract at least one ramp link pairs bifurcating at a varying angle, at least one ramp link pairs merging at a varying angle, or a combination thereof from the plurality of links.
Dorum teaches; wherein the link data further comprises bifurcating and merging data of each of the plurality of links (taught as considering where the ramp merges onto a motorway, paragraph 0112, which implies merging data), wherein to determine the plurality of ramp link pairs, the one or more processors are further configured to extract at least one ramp link pairs bifurcating at a varying angle, at least one ramp link pairs merging at a varying angle, or a combination thereof from the plurality of links (taught as determining kinks, defined as discontinuous derivatives and as such has varying angles, in the link chain of the road, paragraph 0107, and the identification of kinks is extracted and further processed to be split into sub-link chains, see Fig 12 1204-1208).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate kink detection as taught by Dorum in the system taught by Desai to improve navigation. Dorum teaches that such a procedure in mapping a road with links and sub-links allows one to follow an actual car path, paragraph 0119, and thus better reflect reality.

Regarding claims 12, it has been determined that no further limitations exist apart from those previously addressed in claim 4. Therefore, claims 12 is rejected under the same rationale as claims 4.

Claims 5-6 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Desai (US5515283A1) as modified by Yamagishi (US20130076766A1), and further in view of Koponen (US20190186927A1).
Regarding claim 5, Desai as modified by Yamagishi teaches;
The system of claim 1 (see claim 1 rejection). Desai further teaches; wherein the link data further comprises road classifier data (taught as the map data including highway names and road characteristics, column 4 lines 11-12), map speed limit data (taught as the map data including road speed limits, column 4 line 13), and 
wherein to determine the plurality of ramp link pairs, the one or more processors are further configured to filter the plurality of links, based on the road classifier data, the map speed limit data, the lane count data, or a combination thereof (taught as filtering out highway segments by using speed limit thresholds, column 4 lines 43-44).  
However, Desai does not explicitly teach; and lane count data of each of the plurality of links.
Koponen teaches; and lane count data of each of the plurality of links (taught as node map data including the number of lanes, paragraph 0003).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the map data classification include the number of lanes as taught by Koponen in the invention taught by Desai in order to improve the navigation and classification. For example, Koponen teaches that including the number of lanes enables the navigation to prevent missing turns where distance travelled is increased (paragraph 0216).

Regarding claim 6, Desai as modified by Yamagishi teaches;
The system of claim 5 (see claim 5 rejection). Desai further teaches; wherein to filter the plurality of ramp link pairs, based on one or more criteria, the one or more processors are further configured to determine, for each of the plurality of ramp link pairs (taught as sorting the road segments between highways and access ramps, Fig 2 step 50), an uplink from among the plurality of links, wherein a link end of the uplink is the same as a link start of each link of the respective one of said each ramp link pair (taught as sorting the road segments based on a position and direction, Fig 2 step 54, exemplified where the northernmost segment of 101 Southbound is the same as the first segment listed, and subsequently lists the next segments, column 6 lines 47-50), and 
wherein the one or more criteria comprise one or more of: 
that a road classifier of the uplink corresponds to a high speed road [interpreted to mean a road with a higher than threshold speed limit] (taught as filtering out highway segments by using speed limit thresholds, column 4 lines 43-44), or 
that a map speed limit of the uplink is greater than or equal to a threshold speed limit value (taught as filtering out highway segments by using speed limit thresholds, column 4 lines 43-44).  

Regarding claims 13-14, it has been determined that no further limitations exist apart from those previously addressed in claims 5-6. Therefore, claims 13-14 are rejected under the same rationale as claims 5-6 respectively.

Claims 8, 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Desai (US5515283A1) as modified by Yamagishi (US20130076766A1), and further in view of Onozawa (US20160307445A1).
Regarding claim 8, Desai as modified by Yamagishi teaches;
The system of claim 7 (see claim 7 rejection). However, Desai does not explicitly teach; wherein the one or more processors are further configured to filter the plurality of ramp link pairs based on one or more criteria associated with the map speed limit, the lane count, or a combination thereof, and wherein the one or more criteria include at least one of:  23Attorney Docket No.: P9204US00Patent 
That a one-way link has a lower lane count than the two-way link and second link is the ramp link; and
that the one-way link has a lower map speed limit than the two-way link.
Onozawa teaches; wherein the one or more processors are further configured to filter the plurality of ramp link pairs based on one or more criteria associated with the map speed limit (taught as using speed criteria to categorize [filter] road type [segments or links], paragraphs 0035-0036), the lane count, or a combination thereof, and wherein the one or more criteria include at least one of:  23Attorney Docket No.: P9204US00Patentthat the one-way link has a lower map speed limit than the two-way link (taught as detecting a road segment and determining a type based on a speed, based on a comparison with a different [local] road segment, paragraph 0036; and where an expressway road is exemplified to have an average higher speed than a ramp, paragraph 0035).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a speed determination sort as taught by Onozawa in the system taught by Desai in order to improve road segment classification.

Regarding claims 16 and 20, it has been determined that no further limitations exist apart from those previously addressed in claim 8. Therefore, claims 16 and 20 are rejected under the same rationale as claim 8.

Response to Arguments
Applicant argues on pages 12-13 of the remarks that Desai does not teach the amended “the plurality of ramp link pairs comprises a two-way link and an one-way link sharing a common link start”. The examiner respectfully disagrees. Desai exemplifies a scenario where a two-way street enters a highway, column 7 line 59- column 8 line 4, which demonstrates a case of a two-way link connecting to a one-way link.
Applicant argues on pages 14-15 that the prior art does not teach the amended claims 3 and 7-8. The examiner respectfully disagrees. As the claim language does not significantly differentiate between uplink and downlink as argued, the example of link 80, 82 and 84 still fall under the claim language scope, where considering the pair of 80 and 82 shares a common connector, the pair of 82 and 84 shares a common connector, and the pair of 80 and 84 shares a common connector. 
Applicant argues on pages 14-15 that the prior art does not teach the amended claims 4 and 12. The examiner agrees that the recited prior art does not teach the varying angle, and withdraws the previous rejection. However, a new rejection in light of Dorum has been made above.
Applicant argues on page 15 of the remarks that because the independent claims are allowable, the dependent claims are also allowable. In light of the above rejections, this argument is rendered moot.

Conclusion 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. For further determination of bifurcation relating to claims 4 and 12; US-20130173158-A1.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL ANFINRUD whose telephone number is (571)270-3401.  The examiner can normally be reached on M-F 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on (571)270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GABRIEL ANFINRUD/Examiner, Art Unit 3662                    

/MAHMOUD S ISMAIL/Primary Examiner, Art Unit 3662